DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Sep 2022 has been entered.
 
	This Office Action is responsive to Applicant's Amendment and Remarks, filed 16 Sep 2022, in which claim 1 is amended to change the scope and breadth of the claim, and withdrawn claim 12 is amended.

This application is the national stage entry of PCT/US2018/051354, filed 17 Sep 2018; and claims benefit of provisional application 62/560180, filed 18 Sep 2017.

Claims 1, 8-13, 16, and 18-28 are pending in the current application. Claims 11-13, 16, and 18-22, drawn to non-elected inventions, are withdrawn. Claims 1, 8-10, and 23-28 are examined on the merits herein.
The following are new grounds of rejection necessitated by Applicant's Amendment, filed 16 Sep 2022, in which claim 1 is amended to change the scope and breadth of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claims 1, 8-10, and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Amended claim 1 recites a "volume ratio of the first phase component to the second phase component is 1:1-1:5." (emphasis added) As detailed further herein, the claim recites the first phase component is the polymer polyethylene glycol having a molecular weight range from 1000 to 6000 Da and having the functional property of dissolving in a first phase which would also be contingent on forming an ATPS. The claim recites the second phase component is a salt potassium phosphate dibasic and having the functional property of dissolving in a second phase which would also be contingent on forming an ATPS. The recitation of a volume ratio for the first phase component and the second phase component renders the claim unclear if the claim requires the structure of an ATPS and the volume ratio is drawn to the first aqueous phase and the second aqueous phase, or whether the claim is drawn to a volume ratio of the solid components of a polymer and a salt. The specification as filed, for example at paragraphs 44-45, describes a ratio of the first phase solution and the second phase solution, and the working example at paragraph 101-103 describes a ratio of (first) top phase and (second) bottom phase. However, the specification does not provide descriptive support for a volume ratio of the solid components of a polymer (first phase component) and a salt (second phase component). The broadest reasonable interpretation of this claim language includes the interpretation of a volume ratio of the solid components of a polymer and a salt, and the specification as filed does not provide support for the claim according to this interpretation. Claims 8-10 and 23-28 depend from claim 1 and do not clarify the meaning of this claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 1, 8-10, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites "A composition for selectively isolating and concentrating nucleic acid fragments of 250 bp or less from a sample, comprising a first phase component and a second phase component forming an aqueous two phase system (ATPS) when the components are dissolved in an aqueous solution, wherein the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %, wherein the polymer is polyethylene glycol having a molecular weight range from 1000 to 6000 Da, and the salt is potassium phosphate dibasic, wherein the volume ratio of the first phase component to the second phase component is 1:1-1:5." (emphasis added) MPEP 2111.04 at II. regarding contingent limitations provides "The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur." In this case the claimed invention is interpreted as reciting a contingent limitation, "forming an aqueous two phase system (ATPS) when the components are dissolved in an aqueous solution", which requires structure regarding the first phase component and a second phase component in that the components must be able to perform the function of dissolving in an aqueous solution, or possessing the characteristic of some aqueous solubility, and when meeting the condition of this function further forming an ATPS. However, this does not appear to require the structure of an aqueous solution or an aqueous two phase system. Amended claim 1 recites a "volume ratio of the first phase component to the second phase component" (emphasis added). The claim recites the first phase component is the polymer polyethylene glycol having a molecular weight range from 1000 to 6000 Da and having the functional property of dissolving in a first phase which would also be contingent on forming an ATPS. The claim recites the second phase component is a salt potassium phosphate dibasic and having the functional property of dissolving in a second phase which would also be contingent on forming an ATPS. The recitation of a volume ratio for the first phase component and the second phase component renders the claim unclear if the claim requires the structure of an ATPS and the volume ratio is drawn to the first aqueous phase and the second aqueous phase, or whether the claim is drawn to a volume ratio of the solid components of a polymer and a salt. Therefore the amended claim is indefinite because it is unclear what structure is required by the claim. Claims 8-10 and 23-28 depend from claim 1 and do not clarify the meaning of this claim language.

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 16 Sep 2022, in which claim 1 is amended to change the scope and breadth of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Amended Claims 1, 8-10, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020).
Kamei et al. discloses devices that use aqueous two phase systems (ATPS) to detect target analytes in a sample. (abstract; page 1, paragraph 0008; page 11, paragraph 0133 to page 13, paragraph 0148) Kamei et al. discloses in some embodiments, the first phase solution comprises a polymer and the second phase solution comprises a salt or vice versa. In some embodiments, the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. (page 2, paragraph 0010) Kamei et al. discloses the target analyte can be a nucleic acid. (page 2, paragraph 0011; page 22, paragraph 0225) Kamei et al. discloses in various embodiments, the PEG may have a molecular weight between 100 and 10,000. In certain embodiments, the PEG is selected from PEG-4600, PEG-8000, and PEG-20,000. (page 12, paragraph 0140; Example 7 at page 49 and table 6; figure 57A) Kamei et al. discloses in some embodiments, the polymer solution is selected from embodiments such as about 5% w/w, about 8% w/w, about 10% w/w, about 11% w/w, about 15% w/w, or about 20% w/w, or the embodiment where the polymer solution is selected from about 10% w/w to about 25% w/w. (page 12, paragraph 0141) Kamei et al. discloses in some embodiments the salt solution is selected from a salt solution that is about 5% w/w, about 10% w/w, about 15% w/w, about 20% w/w, about 22% w/w or about 35% w/w. (paragraph 0143 spanning pages 12-13). Kamei et al. discloses the embodiment of a polymer-salt ATPS comprising polyethylene glycol 8000 and potassium phosphate salt (5:1 dibasic to mono basic ratio). (page 37, paragraph 0449) Kamei et al. discloses the working embodiment of example 4 with different volume ratios of the PEG-salt ATPS of 3:1 comprising PEG-8000 18.1% w/w and potassium phosphate 5.18% w/w, or of 1:1 comprising PEG-8000 12.2% w/w and potassium phosphate 7.50% w/w. (table 2 at page 40, paragraph 0475) Kamei et al. discloses the in some embodiments, the target analyte alone partitions into the first phase solution or second phase solution. (page 18, paragraph 0183, 0187-0190) Kamei et al. teaches in some embodiments the ratio of the first phase solution to the second phase solution is selected from a ratio of about 1: 1, about 1 :2, about 1 :3, about 1:4, or about 1:5. (page 11, paragraph 135) Kamei et al. further teaches the working example 5 of interface extraction, or the concentration of biomolecules using a single ATPS step optimized by driving the target biomolecules toward the interface between two bulk phases. Since the interfacial region represents a very small volume region that can form irrespective of the volume ratio, this novel approach allows for the concentration of targets without dependence on extreme volume ratios (volume ratios much greater or much less than 1), which have long phase separation times. (page 43, paragraph 505) Kamei et al. teaches in order to drive the target biomolecules towards the interface, a capture mechanism involving gold nanoprobes (GNPs) was utilized. With the specific antibodies decorated on the particle surface, the GNPs first captured the target proteins in the sample. The surface chemistry of the GNPs was optimized so that the particles would partition to the interface upon phase separation. (page 43, paragraph 506) Kamei et al. teaches three volume ratios were tested to determine the optimal volume ratio that could recover the most GNPs within the shortest period of incubation. The 1:1 volume ratio phase separated the fastest and allowed for the greatest recovery of the GNPs. (page 45, paragraph 524-526) Kamei et al. teaches in some embodiments, gold nanoprobes (GNP) are prepared that are capable of partitioning to the interface of a PEG/salt ATPS, and operating conditions are optimized to allow for a fast phase separation time with a very high recovery of GNP/analyte. (page 19, paragraph 200) 
Kamei et al. does not specifically disclose the embodiment where the polymer is polyethylene glycol having a molecular weight range from 1000 to 6000 Da, and the salt dissolving in a second phase at a concentration of 5-35 wt % is potassium phosphate dibasic. (claim 1) Kamei et al. does not specifically disclose the embodiment where the polymer is polyethylene glycol 6000. (claim 23) Kamei et al. does not specifically disclose the embodiment polymer is polyethylene glycol 1000. (claim 27)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to select from within the teachings of Kamei et al. to arrive at the claimed invention through routine experimentation or optimization from within the disclosed ranges. One of ordinary skill in the art would have been motivated to select from within the teachings of Kamei et al. with a reasonable expectation of success because Kamei et al. teaches the general conditions or ranges of the claim and provides guidance for selecting embodiments within those ranges, for example suggesting the embodiment where the PEG is selected from PEG-4600, the polymer solution is selected from embodiments such as about 8% w/w, about 11% w/w, or about 15% w/w, and in some embodiments the salt solution is selected from concentrations of about 20% w/w and about 22% w/w, and teaches the potassium phosphate as included in the invention encompasses the dibasic potassium phosphate salt. See also MPEP 2144.05 providing at I. "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and at II. "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, and teaches selection of the concentrations of the polymer solution and the salt solution as claimed.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 16 Sep 2022, have been fully considered and not found to be persuasive.
	Applicant notes that Kamei et al. in Example 4, for example paragraphs 475-477 and 492, suggests selecting a 9:1 volume ratio. However, as detailed in the modified grounds of rejection above, Kamei et al. broadly teaches in some embodiments the ratio of the first phase solution to the second phase solution is selected from a ratio of about 1:1 to about 1:5. Kamei et al. further teaches the working example 5 of interface extraction, or the concentration of biomolecules using a single ATPS step optimized by driving the target biomolecules toward the interface between two bulk phases. This approach allows for the concentration of targets without dependence on extreme volume ratios (volume ratios much greater or much less than 1). Kamei et al. teaches in this working example the 1:1 volume ratio phase separated the fastest and allowed for the greatest recovery of the GNPs. Therefore the broader teaching of Kamei et al. encompasses a volume ratio of about 1:1 to about 1:5, and provides guidance for selecting the volume ratio of 1:1 in the working example 5. See also MPEP 2123 at II. provides "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)." and "Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)." In this case the disclosed example 4 does not constitute teaching away from the broader disclosure of Kamei et al. teaching ratios of about 1:1 to about 1:5, or a teaching away from the alternative disclosed example 5 which provides guidance for selecting the volume ratio of 1:1.
Further, regarding the intended use of the composition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case Kamei et al. makes obvious a composition having the structural features as claimed for use in concentration of biomolecules using a single ATPS step optimized by driving the target biomolecules toward the interface between two bulk phases and using a capture mechanism involving GNPs. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended Claims 1, 8-10, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-17, and 19-18 of U.S. Patent No. 9,823,247 (reference patent) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-3, 6-17, and 19-18 of the reference patent are drawn to a device for the detection and/or quantification of a target analyte in a sample comprising component b) an aqueous two-phase system (ATPS), wherein the ATPS comprises a mixed phase solution that separates into a first phase solution and a second phase solution and where components of said first phase solution and components of said second phase solution are both disposed in said porous matrix and are present in sufficient concentration to form said two-phase ATPS within said porous matrix. Claim 6 recites the drive wherein the first phase solution comprises polyethylene glycol or polypropylene glycol and the second phase solution comprises potassium phosphate. Claim 7 recites the target analyte includes a nucleic acid. Reference Claim 3 recites alternative of the device where the target analyte is in contact with the mixed phase solution, and the target analyte partitions to an interface of the first phase solution and the second phase solution within said porous matrix.
Claims 1-3, 6-17, and 19-18 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %, and the volume ratio of the first phase component to the second phase component is 1:1-1:5. (instant claim 1)
Kamei et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-3, 6-17, and 19-18 of the reference patent in view of Kamei et al. to select the concentrations and volume ratio of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 1-3, 6-17, and 19-18 of the reference patent in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from the application published as Kamei et al., and Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600,  teaches selection of the concentrations of the polymer solution and the salt solution as claimed, and provides guidance for selecting the volume ratio of 1:1 in the working example of interface extraction as detailed above.

Amended Claims 1, 8-10, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-28 of U.S. Patent No. 10,006,911 (reference patent) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-7 and 13-28 of the reference patent are drawn to a device for the concentration of a target analyte in a sample comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix. Claim 14 recites the drive wherein the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. Claim 23 recites the target analyte includes a nucleic acid. Reference Claim 19 recites the device comprises a probe that binds the target analyte to produce a probe-analyte complex. Reference claim 20 recites the alternative where the probe comprises a metal selected from the group consisting of gold, silver, titanium, stainless steel, aluminum, platinum, and alloys thereof, and combinations thereof.
Claims 1-7 and 13-28 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %, and the volume ratio of the first phase component to the second phase component is 1:1-1:5. (instant claim 1)
Kamei et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-7 and 13-28 of the reference patent in view of Kamei et al. to select the concentrations and volume ratio of the PEG-salt ATPS and the volume ratio of the first phase and second phase. One of ordinary skill in the art would have been motivated to combine Claims 1-7 and 13-28 of the reference patent in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from a family member of the application published as Kamei et al., and Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, and teaches selection of the concentrations of the polymer solution and the salt solution as claimed, and provides guidance for selecting the volume ratio of 1:1 in the working example of interface extraction using gold nanoprobes capable of partitioning to the interface of a PEG/salt ATPS as detailed above.

Amended Claims 1, 8-10, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 19-28 of U.S. Patent No. 10,578,616 (reference patent) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-8 and 19-28 of the reference patent are drawn to a method of concentrating a target analyte in a sample comprising the use of a device comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix. Claim 1 recites the alternative of concentrating the analyte in an interface between said first phase solution and said second phase solution. Claim 20 recites the drive wherein the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. Claim 26 recites the target analyte includes a nucleic acid. Claims 1-8 and 19-28 of the reference patent make obvious possession of the compositions used in the recited method.
Claims 1-8 and 19-28 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %, and the volume ratio of the first phase component to the second phase component is 1:1-1:5. (instant claim 1)
Kamei et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-8 and 19-28 of the reference patent in view of Kamei et al. to select the concentrations and volume ratio of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 1-8 and 19-28 of the reference patent in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from a family member of the application published as Kamei et al., and Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, teaches selection of the concentrations of the polymer solution and the salt solution as claimed, and provides guidance for selecting the volume ratio of 1:1 in the working example of interface extraction.

Amended Claims 1, 8-10, and 23-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 145-162 and 168-172 of copending Application No. 16/751,114 (reference application) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 145-162 and 168-172 of the reference application are drawn to a device for concentrating a target analyte in a sample comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix. Claim 169 recites the drive wherein the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. Claim 147 recites the target analyte includes a nucleic acid. 
Claims 145-162 and 168-172 of the reference application do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %, and the volume ratio of the first phase component to the second phase component is 1:1-1:5. (instant claim 1)
Kamei et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 145-162 and 168-172 of the reference application in view of Kamei et al. to select the concentrations and volume ratio of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 145-162 and 168-172 of the reference application in view of Kamei et al. with a reasonable expectation of success because the reference application is an application family member of the application published as Kamei et al., and Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, and teaches selection of the concentrations of the polymer solution and the salt solution as claimed. Regarding the volume ratio of the ATPS, Kamei et al. teaches in some embodiments the ratio of the first phase solution to the second phase solution is selected from a ratio of about 1: 1, about 1 :2, about 1 :3, about 1:4, or about 1:5. 
This is a provisional nonstatutory double patenting rejection.

Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 16 Sep 2022, have been fully considered and not found to be persuasive.
	Applicant's remarks regarding the teaching Kamei et al. are addressed above. As detailed above, Kamei et al. provides guidance for selecting the volume ratio of 1:1 in the working example of interface extraction using gold nanoprobes capable of partitioning to the interface of a PEG/salt ATPS.
	Applicant's remarks regarding the provisional rejection over copending Application No. 16/751,114 (reference application) in view of Kamei et al. have been fully considered and not found to be persuasive. While Applicant notes that the working example 4 of Kamei et al. provides guidance for selecting a 9:1 volume ratio, as detailed above the broader disclosure of Kamei et al. teaches in some embodiments the ratio of the first phase solution to the second phase solution is selected from a ratio of about 1: 1, about 1 :2, about 1 :3, about 1:4, or about 1:5, and Kamei et al. further teaches the alternative embodiment of working example 5 providing guidance for selecting a 1:1 volume ratio. MPEP 2123 at II. provides "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)." and "Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)." In this case the disclosed example 4 does not constitute teaching away from the broader disclosure of Kamei et al. teaching ratios of about 1:1 to about 1:5, as Kamei et al. also discloses an alternative example 5 which provides guidance for selecting the volume ratio of 1:1 encompassed within the broader disclosure of Kamei et al.

	Conclusion
	No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623